Petition for Writ of Mandamus Denied, in Part, and Dismissed, in Part, and
Memorandum Opinion filed October 24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00530-CV



               IN RE QUANTUM HOSPITALITY, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-45760

                         MEMORANDUM OPINION

      On July 8, 2019, relator Quantum Hospitality, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Donna Roth,
presiding judge of the 295th District Court of Harris County, to set aside her January
14, 2019, March 8, 2019, and May 16, 2019 written orders striking the counter-
affidavits of two of relator’s experts. See Tex. Civ. Prac. & Rem. Code Ann.
§ 18.001. Relator has not established that it is entitled to mandamus relief with
respect to the orders striking the counter-affidavits.

      Relator also asks this court to compel Judge Roth to set aside her April 1, 2019
oral order compelling relator to produce of the financial information of one of its
experts. Real party in interest re-noticed the deposition of the expert without asking
for the financial information. This issue is now moot, and we lack jurisdiction over
this request.

      Accordingly, we deny relator’s petition for writ of mandamus, in part, and
dismiss it, in part. We lift our stay entered on July 19, 2019.


                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                           2